DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicants’ response of 7/8/2021 has been received and entered into the application file.  Claims 1-5, 7-9, 14, 16, 18, 19, 24, 39, 35, 37, 51-53 and 56 are currently pending.  

Election/Restrictions
Applicants previously elected Group I, drawn to a tissue graft (claims 1-5, 7-9, 14, 16 and 56 readable thereon).  Applicants further elected the species (b), a tissue graft comprising two layers: (i) a first layer of amnion, wherein the amnion comprises an exposed basement membrane and an amnion stromal layer; and (ii) a second layer of Wharton’s jelly, adjacent to the amnion stromal layer.  Claims 3 and 5 recite the elected species.  New claim 56 recites a new species that is patentably distinct from that originally elected.  Claims 2, 4, 16, and new claim 56 are drawn to non-elected species, and are thus withdrawn from consideration.  
Claims 1, 3, 5, 7-9, and 14 read on the elected species and/or generic invention and have been considered on the merits.

Claim Interpretation
	For clarity of record, the broadest reasonable interpretation of the claims under examination is set forth:
	Claim 1 is understood to be directed to a tissue graft.  Said tissue graft comprises a first membrane.  The membrane comprises a layer of Wharton’s jelly and at least one additional layer selected from the group consisting of amnion, chorion or a combination thereof.  The layer of Wharton’s jelly must be at least 1.00 mm thick.  The layer of Wharton’s jelly must be laminated to one or additional layers.  The term “laminated” is understood to mean ‘adhered to’.  The claim does not require direct lamination between the Wharton’s jelly and the one or more additional layers.
	Claim 3 is understood as further defining the ‘one or more additional layers’ as being amnion, and specifically amnion which as an exposed basement membrane layer and an amnion stromal layer.  Claim 2 requires that the amnion stromal layer be adjacent to the Wharton’s jelly; thus for claim 2, the amnion must be directly 
	Claim 5 depends from claim 3 and requires that the intermediate layer be substantially removed from the amnion stromal layer.  As set forth above, the amnion stromal layer is defined as being composed of basement membrane, compact layer, fibroblast layer and intermediate layer.  Claim 5 is interpreted as further limiting the amnion stromal layer to be composed only of the basement membrane, compact layer, and fibroblast layer (i.e. the amnion stromal layer from which the intermediate layer has been removed).  *This is a different interpretation that was set forth in the prosecution of the parent application.  The interpretation set forth herein is considered to be a more appropriate interpretation.  
	Claim 7 depends from claim 1 and requires that the graft be substantially dry prior to use.  This is interpreted as requiring the claimed graft to be substantially dry.
	Claim 8 depends from claim 7 and requires the substantially dry graft be hydrated prior to use.  This is interpreted as requiring the claimed graft to be hydrated.  In so far as the claim can be interpreted as requiring a formerly substantially dry graft to be re-hydrated, it is submitted this is a product-by-process limitation.  Product-by-process limitations are considered only in so far as they affect the final structure of the product.  In the instant case, the final claimed product is a hydrated tissue graft of claim 1.  If the prior art teaches a hydrated graft of claim 1, even if it was not previously provided as substantially dry, the prior art will read on the claim.
	Claims 9 and 14 require the graft to be hydrated with/soaked with one of the listed materials.  This is interpreted as requiring the claimed graft to be hydrated/soaked with so as to contain at least some of one of the listed materials.  
Claim 9 is interpreted as requiring hydration with an aqueous solution comprising (i) naturally occuring growth factors from platelet concentrates, (ii) purified natural bioactive agents, (iii) purified biological modifiers, or (iv) any combination thereof.  The claim defines the source of the platelet concentrates as being from autologous blood collection and separation, or from xenograft sources.  The source of the platelet concentrates is considered a product-by-process limitation.  Product-by-process limitations are considered only in so far as they effect the 
Claim 14 requires soaking in platelet concentrate, wherein the platelet concentrate are sourced from expired banked blood.  The source of the platelet concentrates is considered a product-by-process limitation.  Product-by-process limitations are considered only in so far as they effect the structure of the final product.  In this case, requiring that the platelet concentrate be from expired banked blood products does not necessarily affect the structure of the platelet concentrate.  The claim encompasses banked blood products that are so far expired that all cellular products contained therein are broken down and decomposed, in which case the platelet concentrates would be structurally distinct from fresh platelet concentrates, but expired banked blood may also be just a day past expiration, in which case the platelet concentrates would not be reasonably expected to be significantly structurally different than platelet concentrates from unexpired (fresh) banked blood. 

Status of Prior Rejections/Response to Arguments
RE: Rejection of claim 9 under 35 USC 112, second paragraph:
	The amendment to claim 9 removes the problematic language.  The rejection is withdrawn.

RE: Rejection of claims 1, 3, 7-9 and 14 under 35 USC 102(b) over Daniel et al:
	Applicants have traversed the rejection on the grounds that Daniel et al does not teach all limitations of the current claim, specifically that Daniel et al does not teach the layer of Wharton’s jelly to be at least 1.00 mm thick.
	In response, the argument, in combination with the claim amendment is found persuasive.  The rejection is withdrawn.

RE: Rejection of [various] claims on grounds of NSDP over [various] US Patents:
Applicants have traversed the rejection on the grounds that the cited US Patents claims do not teach all limitations of the current claim, specifically that patented claims do not teach the layer of Wharton’s jelly to be at least 1.00 mm thick.
	In response, the argument, in combination with the claim amendment is found persuasive.  All rejections are withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tseng et al (WO 11/031489), as evidenced by the specification of the instant application.
	Tseng et al is directed to umbilical cord amniotic membrane (UCAM) products.  Tseng et al teach the umbilical cord is made up of amniotic membrane and Wharton’s jelly, and comprises two arteries and one vein buried within the Wharton’s Jelly (See ¶0001 and Fig. 1).  Tseng et al teach the UCAM is composed of an epithelial layer, a basement membrane, a compact layer, a fibroblast layer and a spongy layer (See ¶0046). In one embodiment, Tseng et al disclose generation of flat UCAM sheets (See ¶0052- )  The flat UCAM sheets are produced by contacting the umbilical cord with a buffer to facilitate separation of the Wharton’s jelly and the UCAM (however the Wharton’s jelly is not fully separated from the UCAM), then a section of the umbilical cord is cut longitudinally, and the UC is flattened out (See ¶0064-0068).  In some embodiments, part or all of the Wharton’s jelly is removed from the UCAM.  The amount of Wharton’s jelly removed will be based on the desired thickness of the final graft (See ¶0069).  As Tseng et al disclose removal of part or all of the Wharton’s jelly in some embodiments, they also necessarily disclose embodiments wherein none of the Wharton’s jelly is removed.  
	Regarding claim 1: The umbilical cord, after cutting longitudinally, and flattening out, reads on a tissue graft comprising a first membrane.  The cut open, flatted out umbilical cord naturally comprises a layer of Wharton’s jelly laminated to (adhered to) the underlying umbilical cord amniotic membrane.  The instant application states that natural umbilical cord, sliced open lengthwise and flattened, will exhibit a layer of Wharton’s jelly approximately 1.25 cm thick (See ¶0040 of PGPub).  Therefore, at least prior to any removal of Wharton’s jelly by Tseng et al, the cut open, flattened out umbilical cord tissue satisfies the limitation wherein said layer of Wharton’s jelly is at least 1.00 mm thick.  
Regarding claim 8: The cut open, flattened out umbilical cord taught by Tseng et al is in its natural hydration state.  It is therefore hydrated.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7-9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel et al (WO 09/033160), in view of Tseng et al (WO 11/031489), and further evidenced by the specification of the instant application.
Daniel et al disclose multilayered tissue grafts derived from human placenta.  The tissue grafts comprise at least one layer of base amnion membrane which has been separated from the chorion membrane and which has been treated so as to remove substantially all of the epithelial cells so as to have an exposed basement membrane on one side.  
Specifically, Daniel et al describe preparing the base amnion membrane by obtaining a placenta, separating the amnion from the chorion, identifying the fibroblast layer by contacting each side of the membrane with a piece of sterile gauze or cotton tipped applicator, removing the epithelial layer from the amnion, cleaning the tissue by placing the de-epithelialized membrane in 18% saline hypertonic solution with agitation for between 60 and 90 minutes, and then chemically decontaminating the membrane by placing the membrane in antibiotic solution for an additional 10-15 minutes (See Daniel et al, Pg. 7, ln 13-Pg. 10, ln 3).  Daniel et al describes the base amnion ultimately produced as having an exposed basement membrane and as having a fibroblast layer (See Pg. 12, ln 3-17).  
Additional membrane layers may then be layered onto the base amnion membrane, and particularly adjacent to the fibroblast layer, and the multiple layers are dehydrated so as to result in a dehydrated, multi-layered tissue graft, wherein the layers are laminated to one another (See Daniel et al, 12, ln 3-Pg. 14, ln 13).  Daniel et al disclose a number of biodegradable, biologically compatible materials which can be used as the additional membrane layer, including, inter alia, Wharton’s jelly (See Pg. Daniel et al, 12, ln 18-Pg. 13, ln 6).  
For use, Daniel et al teach the dehydrated grafts may be rehydrated by soaking with a bioactive agent such as a solution of naturally occuring growth factors sourced from platelet concentrates, either using autologous blood collection and separation products, or platelet concentrates sourced from expired banked blood, bone marrow aspirate, stem cells, concentrated amniotic fluids, or antibiotics (See Daniel et al, Pg. 17, ln 15-23).

Tseng et al teaches Wharton’s jelly can be peeled away from umbilical cord membrane in strips by first soaking umbilical cord in a buffer, cutting the umbilical cord longitudinally, and then peeling away the Wharton’s jelly using a set of forceps or hemostats (See Tseng et al, ¶0064-0069). 

The specification of the instant application is relied upon to evidence that natural umbilical cord, sliced open lengthwise and flattened, will exhibit a layer of Wharton’s jelly approximately 1.25 cm thick (See ¶0040 of PGPub).

The tissue graft of Daniel et al comprising one base amnion layer and one additional membrane layer of Wharton’s jelly which have been dehydrated and laminated together is relied upon for this rejection as follows:
Regarding claim 1: The base amnion layer reads on one or more layers [being] amnion.  The Wharton’s jelly layer reads on a layer comprising Wharton’s jelly.  The two membranes are disclosed as being layered upon one another and dehydrated, thereby resulting in lamination to one another. The combination of the two layers reads on a tissue graft comprising a first membrane.
Daniel et al differ from the instant application in that they do not disclose the thickness of the Wharton’s jelly layer.  Daniel et al teach that the tissue grafts with different thicknesses have different indications for use (See Daniel et al, Pg. 13, ln 7-14).  Based on the disclosure of Tseng et al, one would have known how to peel intact strips of Wharton’s jelly from the umbilical cord.  Based on the disclosure of the instant application, such intact strips of Wharton’s jelly would inherently be up to 1.25 cm in thickness.  It would have been prima facie obvious to have peeled the Wharton’s jelly away in a single (full thickness (1.25 cm)) strip and use the Wharton’s jelly strips at their full thickness in order to reduce processing steps, thus resulting in formation of a tissue graft comprising a layer of amnion laminated to a 1.25 cm layer of Wharton’s jelly.  Further modifications to the thickness of the Wharton’s jelly, as well as the number of layers of amnion, both of which would affect the overall thickness of the resulting graft, are considered a matter of routine optimization based on desired downstream application, particularly in absence of evidence of criticality. 
Regarding claim 3: Following the discussion above, the base amnion and the Wharton’s jelly are necessarily adjacent to one another when they are the only two membranes present.  The base amnion is the amnion stromal layer (noting that the epithelial layer of the amniotic membrane has been removed).  
Regarding claim 7: Following the discussion above, Daniel et al teach dehydrating the base amnion layer and the Wharton's jelly membrane together.  Thus Daniel et al produce a dehydrated (substantially dry) tissue graft. This dehydrated graft anticipates claim 7.  
Regarding claims 8, 9 and 14: Following the discussion above, Daniel et al does teach the dehydrated graft may be rehydrated by soaking in a solution of naturally occuring growth factors sourced from platelet concentrates, either using autologous blood collection and separation products, or platelet concentrates sourced from expired banked blood.  Thus Daniel et al also teach a rehydrated tissue graft comprising the tissue graft described above, and further containing a solution as described above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8323701, in view of Tseng et al (WO 11/031489), and further evidenced by the specification of the instant application.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are an obvious variant of the tissue graft of the instant claims.  The patented claims are to a tissue graft consisting of a first modified amnion, wherein the modified amnion has an exposed basement membrane and an exposed fibroblast cellular layer, and one or more additional membranes, wherein the one or more additional membranes may be inter alia Wharton’s jelly.  The embodiment of the patented claim wherein the ‘one or more additional membranes’ is Wharton’s jelly is relied upon for this rejection.  It is noted that claim 1 of the ‘701 patentee states the modified amnion has an exposed fibroblast layer, the intermediate layer has necessarily been substantially removed.  Thus the modified amnion necessarily consists of the basement membrane, the compact layer, and the fibroblast layer.
The teachings of Tseng et al and the instant application are set forth above. 
Regarding instant claims 1, 3, and 5: The first membrane comprising a modified amnion reads on an amnion, wherein the amnion comprises an exposed basement membrane and an amnion stromal layer, wherein the intermediate layer of the amnion has been substantially removed as claimed.  When the “one or more additional membranes” is Wharton’s jelly this layer reads on a first layer being Wharton’s jelly as claimed.  The patented claim states the membranes are layered upon one another.   The combination of the two layers reads on a tissue graft comprising a first membrane.
The patent claims differ from the instant application in that they do not disclose the thickness of the Wharton’s jelly layer.  Based on the disclosure of Tseng et al, one would have known how to peel intact strips of Wharton’s jelly from the umbilical cord.  Based on the disclosure of the instant application, such intact strips of Wharton’s jelly would inherently be up to 1.25 cm in thickness.  It would have been prima facie obvious to have peeled the Wharton’s jelly away in a single (full thickness (1.25 cm)) strip and use the Wharton’s jelly strips at their full thickness in order to reduce processing steps, thus resulting in formation of a tissue graft comprising a layer of amnion laminated to a 1.25 cm layer of Wharton’s jelly.  Further modifications to the thickness of the Wharton’s jelly, as well as the number of layers of amnion, both of which would affect the overall thickness of the resulting graft, are considered a matter of routine optimization based on desired downstream application, particularly in absence of evidence of criticality. 
Furthermore, the patented claims do not specify the layers are laminated together; however the patent specification does teach that the tissue graft may be dehydrated.  It would have been prima facie obvious to have dehydrated the tissue graft of the patented claims in order to permit prolonged storage.  Dehydration as recited in the patent specification would have resulted in lamination of the layers together. 
  Regarding instant claim 7: Following the discussion above, it would have been prima facie obvious to have dehydrated the tissue graft of the patented claims.  
Regarding instant claims 8, 9 and 14: Following the discussion above, patent claim 6 permits for the tissue graft to [further comprise] naturally occuring growth factors, platelet concentrates, bone marrow aspirate, stem cells or an antibiotic.

Claims 1, 3, 5, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 9 of U.S. Patent No. 8703207, in view of Tseng et al (WO 11/031489), and further evidenced by the specification of the instant application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented tissue grafts are an obvious variant of the tissue grafts of the instant claims.  One embodiment of the tissue graft of patent claim 1 is a multilayered graft comprising a first layer of amnion which has an exposed basement membrane and an intact fibroblast component (which encompasses an ‘intact fibroblast cellular layer’) and a second layer of Wharton’s jelly, wherein the Wharton’s jelly is layered directly over the fibroblast component, and wherein the layers are laminated together. 
The teachings of Tseng et al and the instant application are set forth above. 
Regarding claims 1, 3, and 5: the first layer of amnion reads on a layer of amnion...and specifically an amnion having an exposed basement membrane (i.e. the epithelial layer has been removed), the Wharton’s jelly reads on said first layer being Wharton’s jelly, the two layers are laminated together.  The combination of the two layers reads on a tissue graft comprising a first membrane.  Because the patented claim requires the Wharton's jelly to be adjacent to the fibroblast layer, the fibroblast layer must be exposed, and thus the intermediate layer must be removed.  Thus the amnion necessarily consists of the basement membrane, the compact layer, and the fibroblast layer.
The patent claims differ from the instant application in that they do not disclose the thickness of the Wharton’s jelly layer.  Based on the disclosure of Tseng et al, one would have known how to peel intact strips of Wharton’s jelly from the umbilical cord.  Based on the disclosure of the instant application, such intact strips of Wharton’s jelly would inherently be up to 1.25 cm in thickness.  It would have been prima facie obvious to have peeled the Wharton’s jelly away in a single (full thickness (1.25 cm)) strip and use the Wharton’s jelly strips at their full thickness in order to reduce processing steps, thus resulting in formation of a tissue graft comprising a layer of amnion laminated to a 1.25 cm layer of Wharton’s jelly.  Further modifications to the thickness of the Wharton’s jelly, as well as the number of layers of amnion, both of which would affect the overall thickness of the resulting graft, are considered a matter of routine optimization based on desired downstream application, particularly in absence of evidence of criticality. 
Furthermore, the patented claims do not specify the layers are laminated together; however patent claim 2 does teach that the tissue graft is dehydrated.  It would have been prima facie obvious to have dehydrated the tissue graft of the patented claims in order to permit prolonged storage.  Dehydration as recited in patent claim 2 would have resulted in lamination of the layers together. 
	Regarding claim 7: Following the discussion above, the patented tissue graft is dehydrated. 
	Regarding claims 8, 9 and 14: While the patented claims do not recite hydrating the tissue graft in a solution of growth factors, such would have been prima facie obvious given that the tissue graft is to be used for treatment protocols that encompass treatment of wounds which would benefit from additional growth factors. 
	
Claims 1, 3, 5, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of U.S. Patent No. 8709493, in view of Tseng et al (WO 11/031489), and further evidenced by the specification of the instant application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented tissue grafts is an obvious variant of the tissue grafts of the instant claims.  One embodiment of the tissue graft of patent claim 5 is a dehydrated multilayered graft comprising a first layer of amnion which has an exposed basement membrane and an exposed fibroblast cellular layer and a second layer of Wharton’s jelly, wherein the layers are laminated together.
The teachings of Tseng et al and the instant application are set forth above. 
Regarding instant claims 1, 3 and 5: the first layer of amnion reads on a layer of amnion...and specifically an amnion having an exposed basement membrane (i.e. the epithelial layer has been removed).  Because the amnion has an exposed fibroblast cellular layer on one face, the intermediate layer is necessarily removed.  Thus the amnion necessarily consists of the basement membrane, the compact layer, and the fibroblast layer. The Wharton’s’ jelly reads on said first layer being Wharton’s jelly, the two layers are laminated together. The combination of the two layers reads on a tissue graft comprising a first membrane.
The patent claims differ from the instant application in that they do not disclose the thickness of the Wharton’s jelly layer.  Based on the disclosure of Tseng et al, one would have known how to peel intact strips of Wharton’s jelly from the umbilical cord.  Based on the disclosure of the instant application, such intact strips of Wharton’s jelly would inherently be up to 1.25 cm in thickness.  It would have been prima facie obvious to have peeled the Wharton’s jelly away in a single (full thickness (1.25 cm)) strip and use the Wharton’s jelly strips at their full thickness in order to reduce processing steps, thus resulting in formation of a tissue graft comprising a layer of amnion laminated to a 1.25 cm layer of Wharton’s jelly.  Further modifications to the thickness of the Wharton’s jelly, as well as the number of layers of amnion, both of which would affect the overall thickness of the resulting graft, are considered a matter of routine optimization based on desired downstream application, particularly in absence of evidence of criticality. 
	Regarding claim 7: Following the discussion above, the patented tissue graft is dehydrated. 
	Regarding instant claims 8, 9 and 14: While the patented claims do not recite hydrating the tissue graft in a solution of growth factors, such would have been prima facie obvious given that the tissue graft is to be used for treatment protocols that encompass treatment of wounds which would benefit from additional growth factors. 
	
Claims 1, 3, 5, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9084767, in view of Tseng et al (WO 11/031489), and further evidenced by the specification of the instant application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented tissue grafts are an obvious variant of the tissue grafts of the instant claims.  One embodiment of the tissue graft of patent claim 1 is a dehydrated multilayered graft comprising a first layer of amnion which has an exposed basement membrane and a fibroblast cellular layer and a second layer of Wharton’s jelly, wherein the layers are laminated together. The embodiment of the patented claim wherein the ‘one or more additional membranes’ is Wharton’s jelly is relied upon for this rejection.  It is noted that because claim 1 of the ‘767 patent requires the modified amnion has an exposed fibroblast layer, the intermediate layer has necessarily been substantially removed.  Thus the modified amnion necessarily consists of the basement membrane, the compact layer, and the fibroblast layer.
The teachings of Tseng et al and the instant application are set forth above. 
Regarding instant claims 1, 3, and 5: the first layer of amnion reads on a first layer of amnion ...and specifically an amnion having an exposed basement membrane (i.e. the epithelial layer has been removed), the Wharton’s’ jelly reads on said first layer being Wharton’s jelly, the two layers are laminated together.  The combination of the two layers reads on a tissue graft comprising a first membrane.
The patent claims differ from the instant application in that they do not disclose the thickness of the Wharton’s jelly layer.  Based on the disclosure of Tseng et al, one would have known how to peel intact strips of Wharton’s jelly from the umbilical cord.  Based on the disclosure of the instant application, such intact strips of Wharton’s jelly would inherently be up to 1.25 cm in thickness.  It would have been prima facie obvious to have peeled the Wharton’s jelly away in a single (full thickness (1.25 cm)) strip and use the Wharton’s jelly strips at their full thickness in order to reduce processing steps, thus resulting in formation of a tissue graft comprising a layer of amnion laminated to a 1.25 cm layer of Wharton’s jelly.  Further modifications to the thickness of the Wharton’s jelly, as well as the number of layers of amnion, both of which would affect the overall thickness of the resulting graft, are considered a matter of routine optimization based on desired downstream application, particularly in absence of evidence of criticality. 
	Regarding instant claim 7: The patented claims do not specify the tissue graft is dehydrated, however dehydration of the tissue graft would have been prima facie obvious in order to permit prolonged storage of the tissue graft.  Dehydration of biological membranes and materials was routine in the art at the time the invention was made.
	Regarding instant claims 8, 9 and 14: Patented claim 5 recites the tissue graft may further be soaked in a solution comprising growth factors, bone marrow aspirate and/or platelet concentrate.

Claims 1, 3, 5, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10441680, in view of Tseng et al (WO 11/031489), and further evidenced by the specification of the instant application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are an obvious variant of the tissue graft of the instant claims.  The patented claims are to a tissue graft comprising a first layer comprising a modified decellularized amnion, wherein the modified amnion has an exposed basement membrane and an exposed decellularized fibroblast layer, a second membrane comprising chorion layer layered adjacent the first modified decellularized amnion, and one or more additional membranes layered adjacent to the first or second layer, wherein the one or more additional membranes may be inter alia Wharton’s jelly.  The embodiment of the patented claim wherein the ‘one or more additional membranes’ is Wharton’s jelly, and the Wharton’s jelly is adjacent to the first layer is relied upon for this rejection.  It is noted that claim 1 of the ‘680 patentee states the modified amnion has an exposed decellularized fibroblast layer, the intermediate layer has necessarily been substantially removed.  Thus the modified amnion necessarily consists of the basement membrane, the compact layer, and the fibroblast layer.  
The teachings of Tseng et al and the instant application are set forth above. 
Regarding instant claims 1, 3, and 5: The first membrane comprising a modified amnion reads on an amnion layer, and specifically wherein the amnion comprises an exposed basement membrane and an amnion stromal layer, wherein the intermediate layer of the amnion has been substantially removed as claimed.  When the “one or more additional membranes” is Wharton’s jelly this membrane reads on a first layer being Wharton’s jelly as claimed.  The patented claim states the membranes are laminated directly upon one another. The combination of the two layers reads on a tissue graft comprising a first membrane.
The patent claims differ from the instant application in that they do not disclose the thickness of the Wharton’s jelly layer.  Based on the disclosure of Tseng et al, one would have known how to peel intact strips of Wharton’s jelly from the umbilical cord.  Based on the disclosure of the instant application, such intact strips of Wharton’s jelly would inherently be up to 1.25 cm in thickness.  It would have been prima facie obvious to have peeled the Wharton’s jelly away in a single (full thickness (1.25 cm)) strip and use the Wharton’s jelly strips at their full thickness in order to reduce processing steps, thus resulting in formation of a tissue graft comprising a layer of amnion laminated to a 1.25 cm layer of Wharton’s jelly.  Further modifications to the thickness of the Wharton’s jelly, as well as the number of layers of amnion, both of which would affect the overall thickness of the resulting graft, are considered a matter of routine optimization based on desired downstream application, particularly in absence of evidence of criticality. 
Regarding instant claim 7: Patented claim 3 states the laminated tissue graft is dehydrated.
Regarding instant claims 8, 9 and 14: Patent claim 2 states the tissue graft further comprises naturally occuring growth factors, platelet concentrates, bone marrow aspirate, stem cells or an antibiotic.

Claims 1, 7-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7 and 8 of U.S. Patent No. 10350049, in view of Tseng et al (WO 11/031489), and further evidenced by the specification of the instant application.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are an obvious variant of the tissue graft of the instant claims.  
The teachings of Tseng et al and the instant application are set forth above. 
Regarding instant claim 1: Patented claim 1 is directed to a tissue graft that comprises a first layer, a second layer and a third layer laminated together.  The first layer is an amnion, which reads on “amnion” of the instant claims.  The third layer is Wharton’s jelly, which reads on a first membrane comprising Wharton’s jelly of the instant claims.  Though a chorion layer is present in between (as the second layer), the amnion and Wharton’s jelly are still laminated together. The combination of the three layers reads on a tissue graft comprising a first membrane.
The patent claims differ from the instant application in that they do not disclose the thickness of the Wharton’s jelly layer.  Based on the disclosure of Tseng et al, one would have known how to peel intact strips of Wharton’s jelly from the umbilical cord.  Based on the disclosure of the instant application, such intact strips of Wharton’s jelly would inherently be up to 1.25 cm in thickness.  It would have been prima facie obvious to have peeled the Wharton’s jelly away in a single (full thickness (1.25 cm)) strip and use the Wharton’s jelly strips at their full thickness in order to reduce processing steps, thus resulting in formation of a tissue graft comprising a layer of amnion laminated to a 1.25 cm layer of Wharton’s jelly.  Further modifications to the thickness of the Wharton’s jelly, as well as the number of layers of amnion, both of which would affect the overall thickness of the resulting graft, are considered a matter of routine optimization based on desired downstream application, particularly in absence of evidence of criticality. 
Regarding claim 7: Patented claim 2 states the tissue graft is dehydrated prior to use.
Regarding claim 8: Patented claim 3 states the tissue graft is hydrated.
Regarding claim 9: Patent claim 4 states the tissue graft is hydrated with naturally occuring growth factors from platelet concentrates, either using autologous blood collection and separation products, or xenograft sources that comprise fetal swine teeth and blood concentrates, purified natural bioactive agents, recombinant biological modifies that comprise rPDGF or rFGF, or combinations thereof.
Regarding claim 14: Patent claim 7 states the graft is soaked in platelets concentrates prior to use.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633